DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 Line 5 states: “the air output” should be changed to state: --the air outlet --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the bracing plate" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation in question will be read as --[[the]] a bracing plate--.
Claim 9 recites the limitation "the bracing plate" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation in question will be read as --[[the]] a bracing plate--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons US 2012/0263611 in view of Glenn USPN 9631804.

    PNG
    media_image1.png
    1102
    1445
    media_image1.png
    Greyscale
 
Annotated Figure 1 of Lyons US 2012/0263611 (Attached Figure 1)
Regarding Claim 1: Lyons US 2012/0263611 discloses the limitations: A air cooling device (the fan device illustrated in Figures 1-10) comprising: a fan assembly (the fan assembly is defined by the sum of its parts); a rechargeable battery (22, battery 22 is able to be recharged via 26 and 28 ¶0033, thus the battery is a rechargeable battery); the fan assembly comprises a motorized fan (30,38,34, Figure 1, ¶0034-¶0038), a cover housing (see Annotated Figure 1 of Lyons US 2012/0263611 (Attached Figure 1) above), an air intake (Attached Figure 1), and an air outlet (Attached Figure 1); the motorized fan being mounted within the cover housing (as seen in Figure 1 and Attached Figure 1, screw 40B mounts the motorized fan within the cover housing, ¶0039); the air intake traversing into the cover housing (as seen in Figure 1 and Attached Figure 1), opposite to an end surface of the cover housing (as seen in Figure 1 and Attached Figure 1, the air intake is located on a side opposite (i.e. facing away from) the indicated end surface of the cover housing in Attached Figure 1); the air outlet laterally traversing out of the cover housing (as seen in Figure 1 and Attached Figure 1); and the rechargeable battery 22 being electrically connected to the motorized fan (¶0032-¶0037). Lyons US 2012/0263611 is silent regarding the limitations: an at least one U-shaped compression clip; the U-shaped compression clip comprises a first leg, a second leg, and an intermediate web section; the first leg and the second leg being positioned parallel and opposite to each other, across the intermediate web section; the intermediate web section being terminally connected in between the first leg and the second leg; the fan assembly being positioned adjacent to the second leg, opposite to the first leg; the cover housing being adjacently mounted along the second leg; and the battery being  mounted to the U-shaped compression clip.

    PNG
    media_image2.png
    898
    1097
    media_image2.png
    Greyscale
 
Annotated Figure 2 of Glenn USPN 9631804 (Attached Figure 2)

However, Glenn USPN 9631804 does disclose the limitations: a fan assembly (the fan assembly is defiend by the sum of its parts); an at least one U-shaped compression clip 40;  a battery 36; the U-shaped compression clip comprises a first leg (see Annotated Figure 2 of Glenn USPN 9631804 (Attached Figure 2) above), a second leg (Attached Figure 2), and an intermediate web section (Attached Figure 2); the fan assembly comprises a motorized fan 18, a cover housing (12,14,20, Figure 2, Attached Figure 2), an air intake 42, and an air outlet (Attached Figure 2);  the first leg and the second leg being positioned parallel and opposite to each other (Attached Figure 2), across the intermediate web section (Figure 2, as seen in Attached Figure 2 the first leg and the second leg are parallel and opposite to each other across the intermediate web section); the intermediate web section being terminally connected in between the first leg and the second leg (Figure 2, Attached Figure 2); the fan assembly being positioned adjacent to the second leg (the cover housing of the fan assembly is positioned near (i.e. adjacent) to the second leg as seen in Attached Figure 2), opposite to the first leg (Figure 2, Attached Figure 2; the second leg is opposite the first leg; the prior art of Glen addresses this issue within the same confines as the instant application); the cover housing being adjacently mounted along the second leg (as seen in Figure 2 and Attached Figure 2); the motorized fan being within the cover housing (Figure 2); the air intake traversing into the cover housing, opposite to the first leg (Figure 2, Figure 3); the air outlet being positioned opposite to the intermediate web section along an end surface of the cover housing (as seen in Figure 2-3 and Attached Figure 2, the air outlet is located close to the open end of the U-shaped clip and far away (i.e. an opposite side) from the intermediate web section; thus when the assembly is attached to the hat as illustrated in Figure 1, the air outlet faces the wearer of the hat); the battery 36 being mounted to the U-shaped compression clip (Figure 2, Figure 3, the battery is mounted to the U-shaped compression clip via the structure of the cover housing); and the battery being electrically connected to the motorized fan (Column 4 Line 23-33). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the end surface of the cover housing of the air cooling device of Lyons US 2012/0263611 with the U-shaped clip 40 attached along the end surface of the cover housing (Attached Figure 2) such that the intermediate web section of the U-shaped clip is located far away from the air outlet (Attached Figure 2) as taught by Glenn USPN 9631804 in order to be able to attach the air cooling device to a person’s hat such that the device blows cooling air across the persons face (Column 2 Line 50-58); and modify the cover housing and rechargeable battery of Lyons US 2012/0263611 with the teaching of securing the batteries to a part of the cover housing (i.e. element 12, Column 4 Line 23-26) of Glenn USPN 9631804 in order to secure the power source for the electric device in a known manner.
Regarding Claim 3: Lyons US 2012/0263611 as modified by Glenn USPN 9631804 does disclose the limitations: a charging port (Lyons - 26); a control-unit housing (Lyons - Attached Figure 1); the control-unit housing being positioned in between the cover housing and a bracing plate (Lyons - bracing plate - see Attached Figure 1; the indicated bracing plate braces the plug against the outside surface of the electrical outlet, as seen in Attached Figure 1 the control unit housing is located between the indicated bracing plate and the cover housing of the fan assembly): the control-unit housing being adjacently connected to the cover housing (it is as seen in Figure 1 and Attached Figure 1); the second leg being adjacently connected to the control-unit housing, opposite the cover housing (in the combination, of Lyons as modified by Glenn, the second leg is connected to the control unit on an opposite end of the U-shaped clip that the cover housing is connected to; i.e. the cover housing is connected to the second leg on a right half of the U-shaped clip, and the control-unit housing is connected to the second leg on an opposite left half of the U-shaped clip); the charging port being laterally integrated into the control-unit housing (Lyons - Attached Figure 1); and the charging port being electrically connected to the rechargeable battery (Lyons - ¶0033).
Regarding Claim 4: Lyons US 2012/0263611 as modified by Glenn USPN 9631804 does disclose the limitations: the cover housing comprises a top sidewall (Lyons - Attached Figure 1); the motorized fan (Lyons - 30,38,34) comprises a motor (Lyons - 34) and a centrifugal fan (Lyons - 30); the top sidewall being positioned adjacent to the second leg (in the combination of Lyons as modified by Glenn the second leg is connected on the end surface of the cover housing which is the surface on the opposite side as the surface generally indicated by the lead line for the top sidewall in Attached Figure 1; thus in the combination the top sidewall would be positioned adjacent to the second leg as claimed); the motor being normally mounted to the top sidewall (Lyons - as seen in Figure 1 and Attached Figure 1, the motor 34 is mounted perpendicular (i.e. normally) to the top sidewall via screws 40B); the centrifugal fan being axially and rotatably connected to a stator of the motor (Lyons - centrifugal fan 30 is axially and rotatably connected via a rotor of the motor to the stator of motor 34 as known in the art); and the rechargeable battery being electrically connected to the motor (Lyons - rechargeable battery 22 is electrically connected to the motor for powering the fan 30, ¶0033-¶0038).
Regarding Claim 6: Lyons US 2012/0263611 as modified by Glenn USPN 9631804 does disclose the limitations: the cover housing comprises a rear sidewall (Lyons - Attached Figure 1, the rear sidewall is the wall surface indicated by elements 12E in Figure 1); the rear sidewall being positioned opposite to the intermediate web section, along the cover housing (in the combination of Lyons as modified by Glenn the second leg is connected on the end surface of the cover such that the intermediate web section of the U-shaped clip is located far away from the air outlet (Attached Figure 2) i.e. on an opposite end of the U-shaped clip from the end where the air outlet, and thus the rear sidewall is located); and the air outlet laterally traversing out through the rear sidewall (Lyons - as seen in Figure 1 and Attached Figure 1 the air outlet passes through the rear sidewall).
Regarding Claim 7: Lyons US 2012/0263611 does disclose the limitations: wherein the air intake (Attached Figure 1) and the air outlet (Attached Figure 1) are oriented perpendicular to each other (as seen in Figure 1 and Attached Figure 1).

    PNG
    media_image3.png
    619
    1043
    media_image3.png
    Greyscale
 Annotated Figure 8 of Lyons US 2012/0263611 (Attached Figure 3)

Regarding Claim 9: Lyons US 2012/0263611 does disclose the limitations: wherein the rechargeable battery 22 is integrated into a bracing plate (¶0017, ¶0033, see Annotated Figure 8 of Lyons US 2012/0263611 (Attached Figure 3) above, the rechargeable battery is secured inside (i.e. integrated into) the indicated bracing plate).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons US 2012/0263611 in view of Glenn USPN 9631804 as applied to claim 1 above, and further in view of Ferraro US 2006/0072347.
Regarding Claim 5: Lyons US 2012/0263611 as modified by Glenn USPN 9631804 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Additionally, Lyons US 2012/0263611 discloses the limitations: the cover housing comprises a bottom sidewall (Attached Figure 1); the air intake (Attached Figure 1) comprises a plurality of inlet holes (13, ¶0030, Figure 1, Attached Figure 1); the plurality of inlet holes being distributed about the bottom sidewall (see Figure 1 and Attached Figure 1, vents 13 are formed in the bottom sidewall). And Lyons US 2012/0263611 as modified by Glenn USPN 9631804 discloses the limitations: the bottom sidewall being positioned opposite to the second leg, across the cover housing (in the combination of Lyons as modified by Glenn the second leg is connected on the end surface of the cover housing which is the surface on the opposite side of the cover housing from the surface generally indicated by element 13 in Figure 1 where the vents and the bottom sidewall are located, thus the bottom sidewall is positioned opposite the second leg (i.e. on an opposite side of the cover housing as the second leg), across the cover housing (i.e. on an opposite side of the cover housing as the second leg) as claimed). Lyons US 2012/0263611 is silent regarding the limitations: each of the plurality of inlet holes normally traversing through the bottom sidewall. 
However Ferraro US 2006/0072347 does disclose the limitations: a fan assembly (14  the fan assembly is defined by the sum of its parts); the fan assembly comprises a cover housing (20,22), and an air intake (36, ¶0026); the cover housing comprises a bottom sidewall (= sidewall generally indicated by element 36 in Figure 3 on side 38 of element 20); the air intake comprises a plurality of inlet holes (i.e. plurality of spaced openings 40, ¶0026); and each of the plurality of inlet holes normally traversing through the bottom sidewall (as seen in Figure 3 and Figure 10 each of spaced openings 40 extends perpendicular (i.e. normally) to a front surface of the bottom sidewall). 
Hence it would have been obvious to one of ordinary skill in the art to modify the bottom sidewall and plurality of openings 13 of Lyons US 2012/0263611 with the bottom sidewall having the plurality of spaced openings 40 in a mesh pattern as taught by Ferraro US 2006/0072347 in order to prevent debris from entering the air inlet ¶0026.

Allowable Subject Matter
Claims 2 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 2 “a control-unit housing; a microcontroller; a fan switch; the control-unit housing being positioned in between the cover housing and the second leg; the control-unit housing being adjacently connected to the cover housing;  the second leg being adjacently connected to the control-unit housing, opposite the cover housing; the fan switch being laterally mounted to the control-unit housing; the microcontroller being internally mounted within the control-unit housing; the microcontroller being electronically connected to the motorized fan and the fan switch; and the rechargeable battery being electrically connected to the microcontroller.” in combination with all the limitations of intervening claims 1.

Regarding claim 8: the prior art of record is unable to anticipate or make obvious the limitations set forth in claim 8 “a bracing plate; the bracing plate being adjacently mounted along the first leg, opposite the fan assembly; the bracing plate extending along the first leg; a bottom surface of the bracing plate being positioned adjacent to the intermediate web section; and the bottom surface being a concave surface.” in combination with all the limitations of intervening claims 1.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grzybowski US 2014/0143934 - an air cooling assembly for a hard hat.
Jun US 2014/0099195 - an arrangement of perforations for a fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746